Citation Nr: 1416768	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  13-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for asthma with pleural plaquing and chronic obstructive pulmonary disease (COPD), for the period from September 28, 2004 to November 18, 2013.  

2.  Entitlement to an increased rating in excess of 30 percent for asthma with pleural plaquing and chronic COPD, for the period from November 19, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from November 1952 to January 1956.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO granted service connection for asthma with pleural plaquing and COPD and assigned an initial 10 percent rating, effective September 28, 2004.  

In August 2011, the Veteran filed a notice of disagreement (NOD) as to the initial rating assigned to his disability.  Thereafter, in August 2011, the Board remanded the Veteran's higher rating claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for the issuance of a statement of the case (SOC).  A statement of the case (SOC) was issued in May 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.

Because the Veteran has disagreed with the initial rating assigned following the award  of service connection for service-connected asthma with pleural plaquing and chronic COPD, the Board has characterized this matter  in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher 30 percent rating during the pendency of the appeal, effective from November 2013, inasmuch as higher ratings for this disability are available both before and after November 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing both matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  An April 2014 review of the documents in the Virtual VA file reveals VA outpatient treatment records which were considered in a February 2014 supplemental statement of the case (SSOC), as well as a March 2014 statement from the Veteran's representative which has been considered by the Board.  A review of the Veteran's VBMS file reveals documents that are duplicative of the evidence in the paper claims file.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter  on appeal has been accomplished.

2.  From the September 28, 2004  effective date of the award of service connection through November 18, 2013, the Veteran's service-connected asthma with pleural plaquing and chronic COPD was manifested by pulmonary function testing which showed FVC at 75 percent predicted and FEV1 at 71 percent predicted.  

3.  Beginning November 19, 2013, the Veteran's service-connected asthma with pleural plaquing and chronic COPD has been  manifested by pulmonary function testing which shows FEV-1 as 51 percent predicted and FEV-1/FVC as 71 percent predicted.  There is no evidence of a more severe pulmonary impairment on pulmonary function testing; nor is there evidence that the Veteran's service-connected asthma with pleural plaquing and chronic COPD has resulted in maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or that he requires outpatient oxygen therapy.  

3.  The schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for asthma with pleural plaquing and chronic COPD, prior to November 18, 2013, are not  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6604 (2013).

2.  The criteria for a disability rating in excess of 30 percent for asthma with pleural plaquing and chronic COPD, for the period beginning November 19, 2013, are not  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6604 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In an October  2004 pre-rating letter, the RO advised the Veteran of the evidence and information needed to  substantiate what was then a service connection claim, and of his and VA's respective duties in obtaining evidence in support of such claim.  Thereafter, in a July 2011 rating decision, service connection for asthma with COPD was granted, effective September 28, 2004.  Following the issuance of the rating decision, the Veteran entered a notice of disagreement as to the propriety of the rating assigned to his disability. 

The Board observes that a claim for a higher initial rating following an award of  service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  See also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006);  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Although no additional VCAA notice was required for the downstream initial rating issue, and there is no notice letter of record specific to this issue, the SOC set forth the criteria for ratings for the disability under consideration in the May 2013 SOC (the timing and form of which suffices , in part, for Dingess/Hartman).  

With respect to the duty to assist, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations conducted in May 2010, March 2011, and November 2013; as well as  VA treatment records dated from 2004 to 2014,  and  private treatment records dated from 1995 to 2012.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further RO action to further develop the record in connection with the claims, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The  Veteran has been notified and made aware of the evidence needed to support his higher rating claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

In the rating decision on appeal, the RO assigned an initial, 10 percent rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6604-6602, effective September 28, 2004.  Subsequently, in a February 2014 rating decision, the RO awarded a 30 percent rating pursuant to DC 6602-6604, effective November 19, 2013.  In this case, as the RO has already assigned staged ratings for the Veteran's asthma with COPD, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

Ratings under the diagnostic codes for respiratory conditions will not be combined with each other and a single rating will be assigned reflecting the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  See 38 C.F.R. § 4.96(a) (2103).  

In this case, the RO hyphenated the Veteran's diagnostic code to represent the primary  components of his disability - asthma and COPD.  However, the RO has determined that the Veteran's predominant disability is COPD, and  his disability is currently evaluated under DC 6604, which provides the criteria for COPD.  See also November 2013 VA examination report (the examiner stated that the Veteran's COPD is predominately responsible for the limitation in pulmonary functioning).  

Under DC 6604, a 10 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  

A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  

A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

Post-bronchodilator studies are required when PFTs are performed  for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be performed and states why.  When evaluating based on PFTs, post-bronchodilator results are to be used in applying the criteria in the rating schedule, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which cases the pre-bronchodilator values should be used.  When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability should be used.  If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation should not be assigned based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d).

In this context, the Board notes that the evidentiary record contains numerous reports of PFTs (spirometry) conducted by the Veteran's private healthcare provider from 2004 to 2013.  The private PFTs of record provide FVC and FEV-1 values; however, the private PFTs only contain pre-bronchodilator results, with no post-bronchodilator studies provided.  The examining physicians did not state that the pre-bronchodilator results were normal or that post-bronchodilator studies should not be performed.  Therefore, the Board finds that the private PFT studies, dated from 2004 to 2013, are not deemed adequate for  rating purposes and will not be discussed herein.  See 38 C.F.R. § 4.96.  

For the period to November 18, 2013, the pertinent evidence of record includes VA examination reports dated in May 2010 and March 2011, as well as VA and private treatment records dated from 2004 to 2012.  

On  May 2010 VA examination, the VA examiner noted the Veteran's medical history pertaining to asthma, including that he was using vasodilators for treatment.  The examiner also noted there was no evidence of congestive heart failure or pulmonary hypertension.  A May 2010 addendum to the examination report reflects that the Veteran cancelled PFTs scheduled by VA on two occasions, noting that the Veteran provided an acceptable reason for cancelling the first appointment but did not desire his second appointment.  Accordingly, the May 2010 VA examiner noted that PFTs from the medical records showed FVC at 75 percent predicted and FEV1 at 71 percent predicted.  

In March 2011, the Veteran was afforded a VA respiratory examination in conjunction with another claim for benefits, at which time he was diagnosed with asbestosis, COPD, and asthma.  PFTs were not conducted during or in conjunction with this examination, but the examiner noted there was no evidence of pulmonary hypertension.  

VA treatment records dated from 2004 to November 2013 note the Veteran's continued diagnosis of COPD but do not document the results of any PFT studies.  Likewise, the private treatment records dated from 2004 to November 2013 show the Veteran's continued treatment for COPD but do not reflect the results of PFT studies that are sufficient for evaluation purposes.  See 38 C.F.R. § 4.96.  In addition, the VA and private treatment records do not contain any evidence or indication that the Veteran's service-connected asthma with COPD resulted  in maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or that he requires outpatient oxygen therapy.  

In this context, the Board notes that VA and private treatment records show the Veteran has been diagnosed with hypertension.  There is, however, no evidence, including reports of echocardiograms or cardiac catheterization, which show the Veteran has been diagnosed with pulmonary hypertension or that his hypertension has been attributed to an underlying pulmonary cause.  

Considering the pertinent evidence of record in light of the applicable criteria,  the Board finds that a rating higher than 10 percent for service-connected asthma with pleural plaquing and chronic COPD is not warranted for the period from September 28, 2004 to November 18, 2013.  

As noted, PFTs were not conducted in conjunction with the May 2010 VA examination because the Veteran cancelled two appointments for such testing.  As a result, the May 2010 VA examiner considered the  PFT results documented in a January 2007 private treatment record of  FVC at 75 percent predicted and FEV1 at 71 percent predicted.  In the July 2011 rating decision on appeal, the RO assigned  the initial 10 percent rating based upon the private PFT study results considered  by the May 2010 VA examiner [even though, for the reasons stated above, the Board has found such testing results inadequate for rating  purposes]Nevertheless, in evaluating this claim, the Board finds the Veteran is not entitled to an initial rating in excess of 10 percent, as there is no evidence showing the severity of his asthma with pleural plaquing and chronic COPD more nearly approximated a higher rating.  In this regard, a 30 percent rating is not warranted because there is no evidence showing the Veteran's disability  resulted in FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56- to 65-percent predicted.  

Indeed, the pertinent evidence does not contain any PFT study results which reflect findings that more nearly approximate a higher disability rating under DC 6604; nor is there lay or medical evidence of maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or that he required outpatient oxygen therapy.  

Accordingly, the Board finds the there is no basis for an initial disability rating in excess of 10 percent for service-connected asthma with pleural plaquing and chronic COPD.

However, on VA examination conducted on November 19, 2013 , the examiner noted that the Veteran's asthma and COPD require inhalational bronchodilator therapy and inhalational anti-inflammatory medication on a daily basis.  The examiner also noted  that the Veteran does not require outpatient oxygen therapy.  PFT studies showed FEV-1 as 51 percent predicted and FEV-1/FVC as 71 percent predicted.  DLCO was noted as "- [negative] percent predicted".  The examiner stated that FEV-1 most accurately reflects the Veteran's level of disability.  

On the basis of the above, the RO awarded a higher, 30 percent rating for the Veteran's disability, effective the date of the VA examination.  The Board finds. however, that the VA examination findings are consistent with no more than the 30 percent rating assigned.

The next higher, 60 percent rating requires FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min.  Here, on PFTs revealed FEV-1 of no more than 51 percent predicted, which warrants no more than a 30 percent rating under DC 6604.  

Notably, the Veteran's FEV-1/FVC score of 71 percent predicted does not assist him in obtaining a higher rating, as this score warrants no more than a 10 percent rating under DC 6604.  There is no evidence that, on examination, his asthma with COPD resulted in DLCO of 40 to 55 percent predicted; nor is there evidence of maximum oxygen consumption of 15 to 20 ml/kg/min.  

The Board further notes that no other medical evidence dated since November 19, 2013 provides a basis for a rating greater than 30 percent..

VA treatment records dated from November 2013 to February 2014 document the Veteran's continued diagnosis and treatment for COPD but do not include the results of any PFT studies.  The VA treatment records also do not show that the Veteran's service-connected disability has resulted  in maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or that he has required outpatient oxygen therapy.  


The Board points out that, in evaluating the claims for higher ratings on appeal, the Veteran's own assertions, as well as those advanced by his representative, on his behalf, have been considered.  However, the Board finds that the lay assertions made in support of the higher  rating claims on appeal are not entitled to more weight than the objective testing results and clinical findings rendered by trained medical professionals in evaluating the Veteran's asthma with COPD.  38 C.F.R. § 3.159 (a)(1) (defining competent medical evidence).  Lay assertions cannot establish objective testing results, and neither the Veteran nor his representative is is shown to have the training, experience, and expertise to competenty render any of the other clinical findings considered in evaluating the disability under consideration.  As indicated above, the medical evidence of record-to include  PFT results-which is the most persuasive evidence in this case, indicates that no higher rating is assignable at any point pertinent to this appeal.  

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this appeal has the Veteran's service-connected asthma with  pleural plaquimg 302 30 4699COPD disability reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1)   . 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria is adequate to rate the Veteran's asthma with COPD at all points pertinent to this appeal.  Indeed, the rating schedule fully contemplates the described symptomatology for each, including the Veteran's reduced pulmonary function, and provides for ratings higher than that assigned based on more significant functional impairment, including additional symptomatology, such as pulmonary hypertension and right ventricular hypertrophy.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities on appeal.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) is considered a component of a claim for higher rating when. in connection with such claim, the matter of a TDIU is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however,  the evidence reflects that the Veteran retired in 1984 due to his back, and there is no  allegation or indication that his asthma with pleural plaquing and chronic COPD rendered him unemployable.  As such, a claim for a TDIU due to the disability under consideration has not been raised, and need not be addressed.

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating of the disability under consideration , pursuant to Fenderson, and that the claims for higher ratings for asthma with pleural plaquing and chronic COPD, before and after November 19, 2013, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher (or additional) rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for asthma with pleural plaquing and COPD, for the period from September 28, 2004 to November 18, 2013, is denied.  

A rating in excess of 30 percent for asthma with pleural plaquing and COPD, for the period beginning November 19, 2013, is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


